Appeals from the Public Utilities Commission of Ohio, Nos. 93-487-TP-ALT and 93-576-TP-CSS. Sua sponte, upon review of the briefs filed in these cases, the parties herein are given the opportunity to file supplemental briefs on the following question:
Can the Public Utilities Commission of Ohio use the alternative regulation procedures and methods set forth in R.C. Chapter 4927 to change existing rates in a case which reduce basic local exchange service rates and total jurisdictional revenues?
Each supplemental brief shall not exceed twenty-five pages and shah be filed no later than October 4, 1995. No supplemental reply briefs will be accepted.
Wright and Resnick, JJ., not participating.